Appellant was convicted in the County Court of Sabine County on February 17, 1909, of disturbing religious worship and his fine assessed at the sum of $25.
The motion for a new trial is based solely on the ground that the evidence is insufficient to sustain the verdict. The court gave a satisfactory charge in which the issues were fairly submitted to the jury, and gave, in substance at least, the only special charge requested by counsel for appellant, except the one instructing them to return a verdict of not guilty. That the congregation was disturbed is undoubted; that appellant used profane language calculated to disturb the congregation is undoubted. It seems from the evidence that he engaged in a serious affray near where the religious services were being conducted with one Marcellus Kyle, in which he was very seriously cut in the neck with a razor. While not wholly satisfactory, *Page 285 
we think there was some evidence from which the jury was justified in finding the substance of the charge laid against appellant. It follows, therefore, that the case on the issues made should be affirmed and it is so done.
Affirmed.